EX 10.1







First Commonwealth Financial Corporation
2014 ANNUAL INCENTIVE PLAN


1.
Purpose; Effective Date.



This 2014 Annual Incentive Plan (the “Plan”) of First Commonwealth Financial
Corporation (the “Company”) is designed to enable the Company and its
subsidiaries to attract and retain key employees and to align the interests of
such key employees with the interests of shareholders by promoting and rewarding
the achievement of annual performance goals. This Plan was approved by the
Compensation and Human Resources Committee (the “Committee”) on January 27,
2014, for the fiscal 2014 performance period. Each Award granted under this Plan
shall be subject to the terms and conditions of the First Commonwealth Financial
Corporation Incentive Compensation Plan (the “Master Plan”). Each capitalized
term which is not otherwise defined in this Plan shall have the meaning given to
such term in the Master Plan.


2.
Administration.



The Plan shall be administered by the Committee in accordance with Article 3 of
the Master Plan.


3.
Participants and Performance Goals.



(a)Exhibit A identifies the Employees who have been selected by the Committee to
become Participants in the Plan and the Target Award and Performance Goals for
each Participant. The Performance Goals will consist of the Corporate
Performance Goals identified in paragraph (b) below, and, if applicable, one or
more individual Performance Goals which shall be approved by the Committee and
specified in the notice of Award delivered to the Participant (collectively, the
“Individual Performance Component”). Corporate Performance Goals shall be
calculated from the Company’s publicly reported financial statements as of and
for the twelve months ending December 31, 2014 (the “Performance Period”). The
achievement of the Individual Performance Component shall be determined by the
Committee in its sole discretion.


(b)The Corporate Performance Goals for the Plan shall consist of the following:


(i)Return on Assets (ROA) is defined as net income divided by the average total
assets during the Performance Period.
(ii)Efficiency Ratio is defined as noninterest expense as a percentage of net
interest income (fully taxable equivalent) and noninterest income excluding
gains from securities transactions and impairment losses.
(iii)Earnings Per Share is defined as the sum of disclosed fully diluted
earnings per share for each of the four fiscal quarters in the Performance
Period.
(iv)Operation: Excellence Performance is defined on Exhibit A.


4.
Calculation of Actual Awards.



(a)A Participant’s payout for each Performance Goal shall be determined
according to the following formula:


Award Percentage X Weight X Base Salary


For purposes of this formula:


“Award Percentage” shall mean the percentage shown for the Participant in the
“Award Percentage” column of Table 1 on Exhibit A at the Performance Level which
is achieved for the applicable Performance Goal as reflected in the “Performance
Level” column of Table 2 on Exhibit A. If the actual performance for a
Performance Goal falls between the Threshold and Target Performance Levels or
between the Target and Superior Performance Levels, the Award Percentage shall
be interpolated between the Award Percentage for the Threshold and Target
Performance Levels or between the Target and Superior Performance Levels, as the
case may be, as determined by the Committee in its sole discretion. The Award
Percentage for the Individual




--------------------------------------------------------------------------------

EX 10.1

Performance Component will be determined by the Committee in its sole discretion
based in part on the Chief Executive Officer’s subjective assessment of the
Participant’s broad contribution to the organization as a whole.


“Weight” shall mean the percentage shown for the measure in the “Weight” column
of Table 2 on Exhibit A for the applicable Performance Goal.


“Base Salary” shall mean base salary of the Participant on the last day of the
Performance Period.


(b)The aggregate amount payable to the Participant shall be the sum total of the
payouts for the Participant’s Performance Goals calculated in accordance with
Section 4(a) and shall be referred to as the Participant’s “Actual Award.” The
Committee, in its sole discretion, may increase or decrease the Award
Percentages used to calculate any Participant’s Actual Award by up to 25
percentage points if the Committee finds such an adjustment appropriate to
recognize the impact of the Participant’s performance or impact on the
organization outside of the range of expected performance and impact. Any such
adjustment cannot increase the Participant’s total payout above the “Superior”
level of payout assigned to the participant.


5.
Payment of Actual Awards.



(a)    Actual Awards shall be paid in cash, and as specified below, in
Restricted Stock, as soon as practicable following the certification by the
Committee of results for the Performance Period. However, in any event, all
payments shall be made no later than March 15, 2015, such that the payments will
be exempt from Section 409A of the Code, under the “short term deferral"
exemption specified in Treas. Reg. § 1.409A-1(b)(4). The Actual Award will be
paid in cash up to the amount of the Target Award. Any portion of an Actual
Award in excess of the Target Award will be paid in shares of Restricted Stock
based upon the Fair Market Value of the Company’s Common Stock on the last day
of the Performance Period. All Actual Awards are subject to withholding tax and
any other normal deduction consistent with the Company’s practices.


(b)    Any shares of Restricted Stock issued pursuant to this Plan (i) may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the first to occur of (x) December 31, 2015, (y) the death of the
Participant, or (z) a Change in Control; and (ii) shall be automatically
forfeited and returned to the Company or cancelled if the Participant’s
employment terminates for any reason prior to the occurrence of one of the
events described in clause (i) of this Section 5(b). Notwithstanding the
foregoing, the Committee, in its sole discretion, may cause all or any portion
of a Participant’s shares of Restricted Stock to vest prior to the occurrence of
one of the events described in the preceding sentence.


6.
Termination of Employment.



Notwithstanding any provision to the contrary in the Master Plan, if the
Participant ceases to be a full-time employee of the Company for any reason
prior to December 31, 2014, the Participant will cease to be a participant in
this Plan and will not be eligible to receive any Actual Award pursuant to this
Plan.


7.
Miscellaneous Provisions.



(a)Claw-Back Rights. The Committee will have the sole and absolute authority to
make retroactive adjustments to any Awards paid to Participants where the
payment was predicated upon the achievement of erroneous financial or strategic
business results or conduct which the Committee determines, in its sole
discretion, created unnecessary or excessive risk to the Company or constituted
dishonest or unethical conduct for the purposes of increasing the amount of the
Participant’s Award. Where applicable, the Company will seek to recover any
amount determined to have been inappropriately received by a Participant under
the Plan.


(b)Regulatory Approvals. The Plan and any Award made hereunder shall be subject
to all applicable federal and state laws, rules and regulations, and to such
approvals by any government or regulatory agency as may be required.


(c)No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause.


(d)No Right to Participation. No employee or officer of the Company or any
subsidiary shall have the right to be selected to receive an Award under this
Plan, or, having been so selected, have the right to receive a future Award.




--------------------------------------------------------------------------------

EX 10.1



(e)Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution. All rights with respect
to an Award granted to a Participant shall be available during his or her
lifetime only to the Participant.


(f)Section 409A. The Plan will be administered, interpreted and construed in
compliance with Section 409A of the Code and the regulations and other guidance
promulgated thereunder ("Section 409A"), including any exemption thereunder. To
the maximum extent permitted by Section 409A, all payments under the Plan are
intended to be exempt from Section 409A pursuant to the exemption for short-term
deferrals as specified in Treas. Reg. § 1.409A-1(b)(4), the exemption for
restricted shares under Section 409A and any other exemptions available under
Section 409A. Neither the Company, any of its Subsidiaries nor any of their
respective predecessors, successors or affiliates (collectively, the "Company
Group") shall be liable for, and nothing provided or contained in the Plan shall
obligate or cause any member of the Company Group to be liable for, any tax,
interest or penalties imposed on the Participant related to or arising with
respect to any violation Section 409A.








